UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	September 1, 2016 — February 28, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Health Care Fund Semiannual report 2 | 28 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 5 Your fund’s performance 9 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. The health-care industries may be affected by technological obsolescence, changes in regulatory approval policies for drugs, medical devices or procedures, and changes in governmental and private payment systems. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in financial markets, and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees April 6, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 9–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the MSCI World Health Care Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/17. See above and pages 9–11 for additional fund performance information. Index descriptions can be found on page 13. 4 Global Health Care Fund Samuel Cox Portfolio Manager Sam is Co-Director of Equity Research at Putnam. He has an M.B.A. from the Massachusetts Institute of Technology Sloan School of Management and a B.A. from the University of Pennsylvania. Sam joined Putnam in 2014 and has been in the investment industry since 2002. Isabel Buccellati Portfolio Manager Isabel holds graduate and undergraduate degrees in Business Administration from the European Business School in Oestrich-Winkel, Germany. She joined Putnam in 2012 and has been in the investment industry since 1994. Michael J. Maguire, CFA Portfolio Manager (Photo not available.) Mike is an Analyst at Putnam. He has an M.B.A. from Carnegie Mellon University and a B.S. in Accounting from Boston College. Mike joined Putnam in 2009 and has been in the investment industry since 2001. How was the environment for health - care investing during the six - month reporting period ended February28, 2017? SAM Conditions were challenging for the sector, as health-care stocks worldwide endured declines after an extended period of advances. U.S. health care was the weakest-performing sector of the S&P 500 Index for the 2016 calendar year. The period was most difficult for the biotechnology and pharmaceutical industries, where concerns about drug pricing caused these stocks to underperform other health-care stocks as well as the broader market. Pricing drew more attention as candidates in the U.S. presidential election focused on prescription drug affordability. Despite the challenges, health-care stocks worldwide delivered modest gains for the six-month period. How did the fund perform for the period? SAM As with the overall health-care sector, the fund faced headwinds, but we are pleased to report that it returned 3.28% for the period, outperforming its benchmark, the MSCI World Health Care Index [ND], which returned 2.17%. Within the fund’s portfolio, our stock selection helped results in all subsectors, with the exception of health-care services. Global Health Care Fund 5 Allocations are shown as a percentage of the fund’s net assets as of 2/28/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 2/28/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. 6 Global Health Care Fund Could you discuss some stocks or strategies that helped fund performance relative to the benchmark? ISABEL The strategy that contributed most to performance versus the benchmark was our decision to avoid investing in Novo Nordisk, a Denmark-based health-care company that specializes in diabetes care. The company faced considerable generic competition for many of its products and lowered its expectations for future growth, resulting in declines for the stock. MIKE Among stocks that were in the fund’s portfolio, the top contributor for the period was ARIAD Pharmaceuticals, which specializes in treatments for cancer patients. We originally added ARIAD to the portfolio due to the strength of its drug pipeline, and particularly its hema-tology products — one currently on the market as well as two promising drugs in late-stage development. Toward the close of the period, ARIAD was acquired by Takeda Pharmaceutical, and we sold the position before period-end. SAM Another portfolio highlight was our investment in Celgene, a maker of treatments for cancer and immune-inflammatory diseases. The company has had solid success with its pipeline drugs, particularly with Revlimid, its treatment for multiple myeloma. We believe a number of Celgene products have the potential to drive long-term revenue and earnings growth for the company, including Otezla, a treatment for psoriasis and arthritis that has been gaining market share. Also worth noting is our decision to avoid drug distributors such as McKesson, which performed poorly. For some time, we believed that weakening prices for generic drugs would create headwinds for distributors, and our strategy to steer clear of them proved beneficial. What are some holdings that detracted from returns? SAM The top detractor for the period was the stock of Gilead Sciences, a biopharmaceutical company that has had great success with Sovaldi and Harvoni, its two hepatitis C drugs. Despite the success of these products, Gilead has projected much lower-than-expected earnings growth going forward, in anticipation of smaller patient volumes as more people are expected to be cured of this infectious disease. Also dampening performance was the fund’s underweight position versus the benchmark in health insurer UnitedHealth Group. The stock performed well due in part to unsuccessful merger attempts by two of the company’s key competitors. An overweight position in Mylan Pharmaceuticals also held back fund returns. Mylan focuses on generic drugs, which, as I mentioned, have been struggling with price deflation. In recent years, generic drug pricing has been declining at a rate of 9% to 11% and there have been fewer opportunities to create generic versions of best-selling branded drugs. By the close of the period, Mylan had been sold from the portfolio. As the fund enters the second half of its fiscal year, what is your outlook for the health - care sector? SAM Although health-care stocks have faced challenges recently, we believe a number of trends may support continued growth across the sector over the longer term. Companies of all sizes have been developing breakthrough drugs and treatments, and we have been seeing what we believe are impressive levels of innovation. We are particularly optimistic about growth in the areas of hematology, oncology, cardiology, and orphan diseases — which are rare conditions that affect a relatively small number of people. In addition, through our fundamental, bottom-up research process, we have uncovered many stocks that we believe Global Health Care Fund 7 are attractively priced relative to their long-term growth potential. We believe the sector still faces challenges, including increased competitive pressure among generic drug companies, which has led to some earnings weakness. Also, the focus on prescription drug affordability is expected to remain under the Trump administration, and could continue to hinder performance of pharmaceutical and biotechnology companies, in our view. In light of this, we are looking at factors that we believe can drive a company’s growth beyond price increases, such as higher demand for its drugs and treatments. Looser regulation under the Trump administration could also benefit health-care industries that have been held back by tight restrictions on mergers and acquisitions [M&A]. A friendlier M&A environment could lead to greater consolidation and improved performance in areas such as managed care. Thank you all for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8Global Health Care Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (5/28/82) Before sales charge 11.82% 131.88% 8.77% 113.38% 16.37% 21.16% 6.61% 10.45% 3.28% After sales charge 11.63 118.54 8.13 101.11 15.00 14.20 4.52 4.10 –2.66 Class B (3/1/93) Before CDSC 11.56 118.35 8.12 105.56 15.50 18.46 5.81 9.64 2.91 After CDSC 11.56 118.35 8.12 103.56 15.28 16.15 5.12 4.89 –1.55 Class C (7/26/99) Before CDSC 10.98 115.13 7.96 105.53 15.50 18.45 5.81 9.62 2.90 After CDSC 10.98 115.13 7.96 105.53 15.50 18.45 5.81 8.65 1.98 Class M (7/3/95) Before sales charge 11.20 120.64 8.24 108.14 15.79 19.36 6.08 9.91 3.02 After sales charge 11.08 112.92 7.85 100.85 14.97 15.18 4.82 6.06 –0.59 Class R (1/21/03) Net asset value 11.54 126.16 8.50 110.72 16.08 20.25 6.34 10.17 3.14 Class Y (4/4/00) Net asset value 11.96 137.76 9.05 116.03 16.65 22.07 6.87 10.72 3.39 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Global Health Care Fund9 Comparative index returns For periods ended 2/28/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months MSCI World Health Care Index (ND) — * 118.84% 8.15% 94.61% 14.24% 17.78% 5.61% 10.73% 2.17% Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmark, the MSCI World Health Care Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 2/28/17 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.263 — — $0.024 $0.092 $0.415 Capital gains Long-term gains 5.084 $5.084 $5.084 5.084 5.084 5.084 Short-term gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/16 $58.56 $62.13 $40.08 $47.13 $48.50 $50.26 $55.45 $61.91 2/28/17 $54.64 $57.97 $35.70 $42.95 $44.39 $46.00 $51.54 $58.00 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 10 Global Health Care Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (5/28/82) Before sales charge 11.79% 133.37% 8.84% 105.49% 15.49% 24.43% 7.56% 8.08% 2.49% After sales charge 11.60 119.95 8.20 93.67 14.13 17.27 5.45 1.86 –3.40 Class B (3/1/93) Before CDSC 11.53 119.76 8.19 97.93 14.63 21.65 6.75 7.29 2.10 After CDSC 11.53 119.76 8.19 95.93 14.40 19.28 6.05 2.65 –2.31 Class C (7/26/99) Before CDSC 10.95 116.51 8.03 97.90 14.63 21.65 6.75 7.26 2.10 After CDSC 10.95 116.51 8.03 97.90 14.63 21.65 6.75 6.31 1.20 Class M (7/3/95) Before sales charge 11.16 122.02 8.30 100.39 14.91 22.55 7.01 7.54 2.23 After sales charge 11.05 114.25 7.92 93.38 14.10 18.26 5.75 3.77 –1.35 Class R (1/21/03) Net asset value 11.51 127.62 8.57 102.89 15.20 23.48 7.28 7.80 2.36 Class Y (4/4/00) Net asset value 11.92 139.31 9.12 108.08 15.78 25.36 7.83 8.36 2.63 See the discussion following the fund performance table on page 9 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/16 * 1.09% 1.84% 1.84% 1.59% 1.34% 0.84% Annualized expense ratio for the six-month period ended 2/28/17 1.10% 1.85% 1.85% 1.60% 1.35% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. Global Health Care Fund 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 9/1/16 to 2/28/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.54 $9.31 $9.31 $8.05 $6.80 $4.29 Ending value (after expenses) $1,032.80 $1,029.10 $1,029.00 $1,030.20 $1,031.40 $1,033.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 2/28/17, use the following calculation method. To find the value of your investment on 9/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 *† $5.51 $9.25 $9.25 $8.00 $6.76 $4.26 Ending value (after expenses) $1,019.34 $1,015.62 $1,015.62 $1,016.86 $1,018.10 $1,020.58 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Global Health Care Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Health Care Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the health-care sector. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Global Health Care Fund 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2017, Putnam employees had approximately $482,000,000 and the Trustees had approximately $136,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14Global Health Care Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Health Care Fund 15 The fund’s portfolio 2/28/17 (Unaudited) COMMON STOCKS (95.3%)* Shares Value Biotechnology (26.7%) Acceleron Pharma, Inc. † 112,700 $3,011,344 Alexion Pharmaceuticals, Inc. † 240,400 31,552,500 Amgen, Inc. 453,635 80,080,187 Biogen, Inc. † 171,100 49,379,460 BioMarin Pharmaceutical, Inc. † 223,000 20,946,390 Blueprint Medicines Corp. † S 89,500 3,148,610 Celgene Corp. † 785,500 97,017,105 ChemoCentryx, Inc. † S 180,888 1,197,479 China Biologic Products, Inc. (China) † S 58,889 5,782,900 Concert Pharmaceuticals, Inc. † 146,831 1,365,528 Gilead Sciences, Inc. 417,323 29,412,925 Grifols SA ADR (Spain) 493,000 8,578,200 Immune Design Corp. † 17,644 89,984 Shire PLC (United Kingdom) 574,591 34,608,117 Ultragenyx Pharmaceutical, Inc. † S 58,406 4,969,182 Vertex Pharmaceuticals, Inc. † 90,900 8,237,358 Commercial services and supplies (0.7%) Stericycle, Inc. † S 127,500 10,567,200 Food and staples retail (2.2%) AIN Holdings, Inc. (Japan) 120,100 8,627,060 Walgreens Boots Alliance, Inc. 265,400 22,925,252 Health-care equipment and supplies (13.2%) Becton Dickinson and Co. 243,900 44,645,895 Boston Scientific Corp. † 1,397,700 34,313,535 C.R. Bard, Inc. 123,700 30,336,188 Danaher Corp. 597,700 51,133,235 Edwards Lifesciences Corp. † 48,500 4,560,940 Intuitive Surgical, Inc. † 24,700 18,203,900 Penumbra, Inc. † 54,400 4,177,920 Health-care providers and services (7.0%) AmerisourceBergen Corp. S 119,700 10,953,747 Cigna Corp. 135,000 20,101,500 Fresenius Medical Care AG & Co., KGaA (Germany) 70,936 5,902,998 Henry Schein, Inc. † 69,000 11,837,640 Humana, Inc. 89,400 18,885,750 Sinopharm Group Co. (China) 310,800 1,437,313 UnitedHealth Group, Inc. 182,600 30,198,388 Health-care technology (—%) HTG Molecular Diagnostics, Inc. † S 84,092 229,571 Life sciences tools and services (2.2%) Agilent Technologies, Inc. 479,400 24,593,220 Illumina, Inc. † 42,900 7,181,460 16 Global Health Care Fund COMMON STOCKS (95.3%)* cont. Shares Value Pharmaceuticals (43.3%) Aspen Pharmacare Holdings, Ltd. (South Africa) 230,928 $4,988,608 Astellas Pharma, Inc. (Japan) 1,689,700 22,740,900 AstraZeneca PLC (United Kingdom) 690,259 39,776,235 Aurobindo Pharma, Ltd. (India) 532,762 5,407,572 Bayer AG (Germany) 284,402 31,274,455 Bristol-Myers Squibb Co. 973,400 55,201,514 Eli Lilly & Co. 614,300 50,870,183 GlaxoSmithKline PLC (United Kingdom) 903,175 18,469,218 Jazz Pharmaceuticals PLC † 217,300 28,818,326 Johnson & Johnson 439,300 53,686,853 Merck & Co., Inc. 1,274,000 83,918,380 Nippon Shinyaku Co., Ltd. (Japan) 117,800 6,354,248 Novartis AG (Switzerland) † 750,136 58,555,944 Pacira Pharmaceuticals, Inc. † S 171,100 7,477,070 Pfizer, Inc. 991,940 33,844,993 Roche Holding AG (Switzerland) 165,543 40,332,924 Sanofi (France) 535,038 46,099,387 Shionogi & Co., Ltd. (Japan) 283,600 13,878,969 Zoetis, Inc. 267,456 14,258,079 Total common stocks (cost $973,772,380) CONVERTIBLE PREFERRED STOCKS (0.5%)* Shares Value Ovid Therapeutics, Inc. 144A Ser. B, 8.00% (acquired 8/10/15, cost $4,307,310) (Private) † ∆ ∆ F 691,382 $4,200,146 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 5,649 3,518,197 Total convertible preferred stocks (cost $9,956,310) Principal U.S. TREASURY OBLIGATIONS (—%)* amount Value U.S. Treasury Notes 2.250%, 11/15/25 i $660,000 $659,690 Total U.S. treasury obligations (cost $659,690) Expiration Strike WARRANTS (—%)* † date price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $0.25)
